Citation Nr: 0522172	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  98-11 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for low back strain with 
lumbar disc disease, rated as 20 percent disabling from March 
25, 1997, and 60 percent disabling from September 4, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel
INTRODUCTION

The veteran served on active duty from December 1973 to April 
1977.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a December 1997 rating decision of the 
Columbia, South Carolina Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO increased the disability rating for a 
service-connected low back disability from 0 percent to 20 
percent, effective March 25, 1997.  The veteran appealed for 
a rating higher than 20 percent.

While the veteran's appeal has been pending, the RO increased 
the rating for the low back disability to 60 percent, 
effective from September 4, 2002.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a 
"decision awarding a higher rating, but less than the 
maximum available benefit...does not...abrogate the pending 
appeal..."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, the veteran has an ongoing appeal of the both the 
20 percent and 60 percent ratings assigned for his low back 
disability.

In August 2004, the Board remanded this case for additional 
procedural actions and evidentiary development.  The RO has 
addressed those matters and has returned the case to the 
Board for adjudication.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  In 1997, the veteran's low back strain with lumbar disc 
disease was manifested by pain on straight leg raising, 
diminished lateral and other motion, osteo-arthritic changes, 
narrowing of disc space, sciatic neuropathy with diminished 
sensation consistent with the site of the diseased L5-S1 
disc, and persistent daily low back pain with little 
intermittent relief.

3.  The veteran's spine is not in ankylosis.


CONCLUSIONS OF LAW

1.  From March 25, 1997, the criteria for a 60 percent 
disability rating for low back strain with lumbar disc 
disease were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5293, 5295 
(2002); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59 
(2004).

2.  The criteria for a disability rating in excess of 60 
percent for low back strain with lumbar disc disease have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5293, 5295 (2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. 
§§ 3.159, 3.321, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5237, 5243 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, address VA's duties to notify a 
claimant of information and evidence necessary to 
substantiate a claim for VA benefits, and to assist a 
claimant in obtaining such evidence.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2004); 38 C.F.R. § 3.102, 3.156, 3.159, 3.326 (2004).  VA is 
not required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In March 2001, VA sent the veteran a letter 
addressing the duties of the parties with respect to 
gathering evidence to support his claims.  VA subsequently 
sent the veteran additional letters addressing those duties, 
and the status of evidentiary development with respect to the 
veteran's claim.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and VA treatment 
records have been associated with the claims files.  All 
available identified private treatment records have been 
obtained and there is no indication that any pertinent 
evidence was not received.  The claimant has had VA 
examinations that address the condition of his low back, most 
recently in March 2005.  In an August 2004 letter, VA asked 
the veteran to advise VA if there were any other information 
or evidence he considered relevant to his claims, and 
notified him that he needed to submit all evidence in his 
possession.  In a May 1998 statement of the case, in 
supplemental statements of the case issued in October 2000, 
November 2002, April 2004, and April 2005, in letters dated 
in March 2001, August 2001, and August 2004, and in the 
August 2004 Board remand, VA advised the veteran what 
evidence VA had requested, and what evidence VA had received.  
Therefore, the duty to notify the appellant of any inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled. 

Fourth, the appellant was not prejudiced by the issuance of 
VCAA letters after the initial adverse rating decision of 
December 1997.  The United States Court of Appeal for 
Veterans Claims (Court) has held that a claimant is entitled 
to VCAA notice prior to initial adjudication of the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The 
Court explained in Pelegrini, however, that failure of an 
agency of original jurisdiction (AOJ) (in this case, the RO) 
to give a claimant the notices required under the VCAA prior 
to an initial unfavorable adjudication of the claim does not 
require the remedy of voiding the AOJ action.  Rather, it is 
sufficient remedy for the Board to remand the case to the AOJ 
to provide the required notice, and for VA to follow proper 
processes in subsequent actions.  Id.

In this case, the Board remanded the case in August 2004.  VA 
provided parts of the required notice in several letters; 
with the August 2004 VCAA letter all aspects of the required 
notice were covered.  The lack of full notice prior to the 
initial decision has been corrected, and any error as to when 
notice was provided was harmless.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) (Subsequent notice is sufficient 
provided that the veteran was provided a meaningful 
opportunity to participate in the processing of his claim by 
VA).

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985); Mayfield.

Ratings for Low Back Strain with Lumbar Disc Disease

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  In this case, the veteran has appealed the 
20 percent rating assigned effective March 25, 1997, and the 
60 percent rating assigned effective September 4, 2002.  
Thus, the Board will consider the level of impairment present 
from 1997 forward.

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the Court 
has emphasized, that evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

In August 2004, the Board granted service connection for 
fibromyalgia incurred as a result of service-connected low 
back strain with lumbar disc disease.  In a January 2005 
rating decision, the RO assigned an evaluation of 40 percent 
for fibromyalgia, effective August 19, 1997, and separate 
from the evaluation for low back strain with lumbar disc 
disease.

The criteria for rating disabilities of the spine, including 
lumbosacral strain and intervertebral disc syndrome, changed 
two times during the course of this appeal, in September 2002 
and September 2003.  For the period prior to the effective 
dates of both revisions, the Board will apply the earlier 
version of the rating criteria.  Thereafter, the Board will 
apply the new regulation.  Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).

Prior to either revision, the criteria for evaluating 
lumbosacral strain were as follows:

Severe; with listing of whole spine to 
opposite side, positive Goldthwaite's 
sign, marked limitation of forward 
bending in standing position, loss of 
lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of 
joint space, or some of the above with 
abnormal mobility on forced motion  
............ 40 percent

With muscle spasm on extreme forward 
bending, loss of lateral spine motion, 
unilateral, in standing position
   ........................................................ 20 
percent

With characteristic pain on motion  
............... 10 percent

With slight subjective symptoms only  
............ 0 percent

38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Effective September 26, 2003, lumbosacral strain is evaluated 
under a General Rating Formula for Diseases and Injuries of 
the Spine.  38 C.F.R. § 4.71a (2004).  Under that Formula, a 
spine disorder is rated with or without pain, radiating pain, 
stiffness or aching.  The criteria for evaluating a disorder 
of the thoracolumbar spine under the Formula are as follows:

Unfavorable ankylosis of the entire spine  
... 100 percent

Unfavorable ankylosis of the entire 
thoracolumbar spine
   ..................................................... 50 percent

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine  
..................................... 40 
percent

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal 
spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis  
................ 20 percent

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, combined 
range of motion of the thoracolumbar 
spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height  ................... 
10 percent

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): For VA compensation purposes, 
normal forward flexion of the 
thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees.  The combined range of motion 
refers to the sum of the range of forward 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for 
each component of spinal motion provided 
in this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Id.

Prior to either the September 2002 revision or the September 
2003 revision, intervertebral disc syndrome was evaluated as 
follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief  .......................... 60 
percent

Severe; recurring attacks, with 
intermittent relief
   ....................................................... 40 percent

Moderate; recurring attacks  .................... 20 
percent

Mild  ................................................ 10 percent

Postoperative, cured  .............................. 0 
percent

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Effective September 23, 2002, the criteria for evaluating 
intervertebral disc syndrome were revised to the following:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its 
chronic orthopedic and neurologic 
manifestations along with evaluations for 
all other disabilities, whichever method 
results in the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months
   ..................................................... 60 percent

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months  
.........................................
..... 40 percent

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months  
.........................................
..... 20 percent

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months  
.........................................
..... 10 percent

Note (1): For purposes of evaluations 
under 5243, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2003), as corrected 
and amended by 69 Fed. Reg. 32,449 (2004).

Effective September 26, 2003, intervertebral disc syndrome is 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine, or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).  The rating 
criteria for an intervertebral disc syndrome based on 
incapacitating episodes is the same as the criteria under 
Diagnostic Code 5293 under the 2003 version of the rating 
schedule.

During service, the veteran was seen in 1975 to 1977 for pain 
in his low back and right leg.  In January 1977, an 
orthopedic surgeon who examined the veteran described his 
condition as "Chronic lumbosacral pain syndrome, possible 
sequela of subclinical herniated nucleus pulposus."

On VA medical examination in July 1977, the veteran reported 
pain in the low back, radiating into the right leg, with 
stooping, bending, lifting, and prolonged standing.  On 
examination, there was no evidence of tenderness, muscle 
spasm, or limitation of motion.

In a March 1982 letter, J. R. Carter, D.C., a private 
chiropractor who was treating the veteran, described the 
manifestations of the veteran's low back disorder, including 
tenderness, pain on motion, and increased pain with walking, 
standing, or prolonged sitting.

In August 1992, an MRI taken at a private facility showed 
that the veteran had a massive disc herniation at L5-S1, and 
a bulging disc at L4-L5.  

It was reported in private medical treatment records from 
1997 that the veteran had undergone low back surgery for a 
ruptured disc in 1994.  In March 1997, private rheumatologist 
Douglas C. Conaway, M.D., found that the veteran had a 
myofascial pain syndrome affecting the neck and arms, and the 
right paralumbar area, with radiation more into the right leg 
than the left.

In May 1997, private physician Eric D. Norton, M.D., wrote 
that the veteran had fibromyalgia that was manifested by 
daily low back pain and stiffness that was present upon 
waking, lasted several hours each day, and was often 
exacerbated by light house or yard work.

In June 1997, private physician Charles W. Bounds, M.D., 
wrote that the veteran had a large, sequestered disc 
herniation at L5-S1, and had myalgias and arthralgias 
consistent with fibromyalgia.

On VA examination in November 1997, the veteran reported 
daily soreness in his low back, and right-sided weakness.  On 
examination, the ranges of motion of the veteran's low back 
to were to 70 degrees of flexion, 10 degrees of extension, 
20 degrees of lateral bending to each side, and 15 degrees of 
rotation to each side.  The veteran reported pain at the ends 
of the ranges of flexion, lateral bending, and rotation.  
There was decreased sensation on the L5 and S1 distributions 
of the right leg.  There was a mildly positive straight leg 
raise on the right.  Lumbar spine X-rays showed decreased 
disc space between L5 and S1, and osteophytes and sclerosis 
consistent with degenerative changes at L5 and S1.  The 
examiner characterized the low back disorder as a mild to 
moderate disability.

In an April 1998 visit to Dr. Bounds, the veteran reported 
ongoing low back pain radiating into the right leg.  Dr. 
Bounds noted tenderness of the right lumbar paraspinous 
muscles, and over L4 and L5.  The right ankle jerk reflex was 
absent.  Straight leg raising was positive for leg pain on 
the right.  Dr. Bounds assessment was continued findings 
related to a ruptured disc at L5-S1, and continued 
fibromyalgia.

In a February 1999 hearing at the RO, the veteran indicated 
that he had constant pain in various parts of his body, 
including his low back and legs.  He stated that he could not 
lift more than five pounds.  Both the veteran and his wife 
stated that the veteran's activities were very limited 
because of his low back pain.

In outpatient treatment with Dr. Bounds in October 1999, the 
veteran reported that his low back pain was constant and 
severe.  Dr. Bounds noted tenderness of paralumbar muscles, 
and moderate bilateral muscle spasm.  The range of motion of 
the lumbar spine was normal, without pain.  Reflexes and 
straight leg raising were normal.  In November 2000, 
paralumbar muscles were tender, and there was moderate spasm 
of the lumbar muscles.  The lumbar spine had a normal range 
of motion, without pain.

In November 2000, private physician Henry Saunders, M.D., 
examined the veteran.  The veteran reported a long history of 
low back pain.  On examination, straight leg raising elicited 
pain at 45 degrees bilaterally.  The right ankle jerk reflex 
was absent.  The low back had flexion to 90 degrees.

Notes from VA outpatient treatment of the veteran in April 
2001 reflect that the examiner noted decreased reflexes and 
strength in the lower extremities, and also noted paraspinous 
muscle spasms.

September 2001 treatment notes from Dr. Bounds reflect the 
veteran's report of ongoing constant, non-radiating low back 
pain.

In a July 2002 letter, Dr. Bounds wrote that the veteran had 
ongoing low back pain and chronic muscle spasm related to 
disc disease.  He indicated that the low back pain and spasms 
frequently awakened the veteran from sleep, and made him 
unable to perform household activities that he had previously 
performed.

On VA examination in September 2002, the veteran reported 
having pain all day, every day, across his low back and into 
both hips.  He reported some numbness and tingling in his 
toes.  He stated that he was unable to lift more than 15 
pounds, unable to stand for more than 25 minutes, unable to 
sit for more than 25 minutes, unable to walk for more than 15 
minutes, and unable to lie in bed for more than five or six 
hours.  He related that he had last worked in 1996, teaching 
pipe fitting, but had given that up because he was unable to 
stand for long periods of time.

The examiner observed that the veteran appeared to be in 
significant discomfort standing and sitting, and that he 
changed positions frequently.  The examiner noted tenderness 
of the lower lumbar region, and significant spasms of the low 
back muscles.  On examination, flexion was to 80 degrees.  
Extension was to 20 degrees.  Left lateral bending was to 30 
degrees, and diminished to 20 degrees with repetition.  Right 
lateral bending was to 15 degrees, with pain, and increased 
to 25 degrees with repetition.  There was decreased sensation 
in the right calf.  Straight leg raising was positive at 40 
degrees on the left and 30 degrees on the right.  The 
examiner concluded that the veteran had ongoing significant 
low back pain and radiculopathy.  X-rays showed disc space 
narrowing at L1-L2 and L5-S1.

On VA examination in October 2004, the veteran reported 
ongoing constant low back pain.  He indicated that he had not 
been on bedrest prescribed by a physician.  Examination 
revealed tenderness to palpation in the lumbosacral area.  
The range of motion of the lumbar spine was to 60 degrees of 
flexion, 10 degrees of extension, lateral bending to 20 
degrees to each side, and rotation to 30 degrees to each 
side.  Sensation was intact in the lower extremities.  The 
examiner's impression was residuals of a lumbar laminectomy, 
with intermittent right radiculopathy.

Medical records from 1997 show that the veteran's low back 
strain with lumbar disc disease was manifested by daily back 
pain, with some neuropathy into the right leg.  Straight leg 
raising was positive on the right.  Lateral bending and other 
ranges of motion were decreased, and x-rays showed osteo-
arthritic changes.  There was decreased sensation in the 
lumbosacral nerve distribution.  The symptoms observed in 
1997 meet some of the criteria for a 40 percent rating for 
lumbosacral strain under Diagnostic Code 5295, and for a 60 
percent rating for intervertebral disc syndrome under 
Diagnostic Code 5293.  The presence of fairly severe symptoms 
every day is consistent with the criteria of persistent 
symptoms with little intermittent relief.  Therefore, a 60 
percent rating is warranted for the low back disability from 
March 25, 1997.

The Board has granted a 60 percent rating from March 25, 
1997, and an appeal is pending for a rating higher than the 
60 percent rating previously granted from September 4, 2002.  
The question remaining on appeal, then, is entitlement to a 
rating greater than 60 percent for any period from March 25, 
1997, forward.

The rating criteria in effect prior to September 23, 2002, 
did not provide any rating higher than 60 percent for 
lumbosacral strain or intervertebral disc syndrome.  
38 C.F.R. § 4.71a, Diagnostic Codes 5293, 5295 (2002).  A 
60 percent rating was also the maximum rating for 
intervertebral disc syndrome under the rating criteria in 
effect beginning September 23, 2002.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).  Under the General Rating 
Formula for Diseases and Injuries of the Spine that is 
available for rating lumbosacral strain or intervertebral 
disc syndrome from September 26, 2003, one rating higher than 
60 percent, a 100 percent rating, may be assigned if there is 
unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a 
(2004).  There is no evidence that the veteran has ever had 
ankylosis of the entire spine, so a rating higher than 60 
percent is not warranted under those criteria.  A rating, 
based on the rating schedule, in excess of 60 percent for the 
low back disability is not warranted for any period.

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2004).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The Board has reviewed the record with these mandates in 
mind.  The veteran reportedly had low back surgery in 1994, 
but he has not required additional hospitalizations for his 
low back disability.  The evidence indicates that the 
veteran's low back impairment does interfere considerably 
with his ability to hold employment.  The veteran reports 
that he stopped working in 1996.  In some statements, the 
veteran has indicated that his low back problem forced him to 
stop working.  Medical records show that the veteran has 
significant disability from his low back disorder, and also 
from other disorders, particularly fibromyalgia that affects 
multiple areas, including the upper back and upper 
extremities.  The evidence does not tend to show that the low 
back disability, by itself, has interfered with the veteran's 
capacity for employment beyond the degree contemplated by a 
60 percent rating under the rating schedule.  The Board 
concludes, therefore, that it is not necessary to refer the 
case to the appropriate official for consideration of an 
extraschedular rating.


ORDER

A 60 percent disability rating for low back strain with 
lumbar disc disease is granted from March 25, 1997, subject 
to the laws and regulations controlling the disbursement of 
monetary benefits.

A disability rating in excess of 60 percent for low back 
strain with lumbar disc disease, from September 4, 2002, is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


